UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 14-6596


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

KINGDAWUD MUJAHID BURGESS, a/k/a David Clifton Burgess,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (1:06-cr-00429-GBL-1)


Submitted:   August 20, 2014                 Decided:   August 27, 2014


Before MOTZ, AGEE, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kingdawud Mujahid Burgess, Appellant Pro Se. Dennis Michael
Fitzpatrick, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Kingdawud Mujahid Burgess appeals the district court’s

order denying his motions under 18 U.S.C. § 3582(c)(2) (2012).

We   have      reviewed    the   record    and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      United States v. Burgess, No. 1:06-cr-00429-GBL-1 (E.D.

Va. Apr. 18, 2012).          We dispense with oral argument because the

facts    and    legal     contentions     are    adequately    presented     in   the

materials       before    this   court    and    argument     would   not   aid   the

decisional process.

                                                                            AFFIRMED




                                           2